DETAILED ACTION
Status of the Claims
	The present application was filed on 05/12/2020.  This is the first Office Action on the merits.  Claims 1-20 are currently pending and addressed herein. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Domestic Benefit Claim
Examiner acknowledges Applicant’s claim for domestic benefit based on U.S. Provisional Patent Application No. 62/832,531, filed on 04/11/2009.  Notably, as reflected in the Application Data Sheet filed 05/12/2020, U.S. Provisional Patent Application No. 62/832,531 was no longer pending.  In this vein, Examiner acknowledges that Applicant’s Petition to Restore the Benefit of a Provisional Application under 37 C.F.R. §1.78(b) was granted on 06/23/2020.    
Upon review, Examiner notes that U.S. Provisional Patent Application No. 62/832,531 includes an 8 page slide presentation entitled “Fractionated Systems & Technology” while Applicant’s current non-provisional filing includes 12 pages of disclosure with 4 pages of corresponding drawings.  Accordingly, claimed subject matter not having 35 U.S.C. §112(a) support as of the 04/11/2009 provisional filing date will be accorded the 05/12/2020 non-provisional filing date.


Specification Objection
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Regarding Claims 11 and 20, the terminology “local payload” lacks antecedence in Applicant’s disclosure.  Correction is required. 

Claim Objections
Claims 1, 3, 4, 8, 9, 11, 12, 14, 15 & 17-20 are objected to because of the following informalities:
As per Claims 1 & 15, Examiner suggests “a payload” for clear antecedence.
As per Claims 3, 4, 17 & 18, Examiner suggests “wherein the plurality of components further comprises…” for clarity.
As per Claim 8, Examiner suggests “wherein each further comprises…” for clarity.   
As per Claims 9 & 19, Examiner suggests “a multi-mode communicating and routing unit” for clarity (see Applicant’s Specification, para [0029]). 
As per Claims 11 & 20, Examiner suggests “a multi-mode communicating and routing unit” for clarity.  Next, Examiner suggests “for transmitting/receiving high bandwidth data signals” for consistency (See Claim 9).  Next, Examiner suggests “network management signals” for clarity. 
As per Claim 12, Examiner suggests “the wideband channel uses dual bands” for clarity (see Applicant’s Specification, para [0030]). 
As per Claim 14, “the processing and storage units” lacks clear antecedence.  Here, per Claim 8, “each [] PNCI comprises a processing and  storage unit”, per Claim 5, “each of the plurality of components comprises a [PNCI]” and per Claim 1, “each of the plurality of components is coupled to one of the plurality of UAVs”.  Examiner suggests an appropriate clarifying amendment.   
Appropriate correction is required.

Claim Interpretation
	With respect to Claims 3 & 17, Examiner interprets “/” as “or.  Accordingly, for purposes of examination, Claims 3 & 17 add a “function component” or an “analysis component”.
With respect to Claims 7 & 15, Examiner interprets “/” as “or”.  Accordingly, for purposes of examination, Claims 7 & 15 add an “artificial intelligence [] unit” or a “machine learning unit” to the “payload transport system”. 
	With respect to Claims 11 & 20, Examiner interprets “/” as “or”.  For example, for purposes of examination, Claims 11 & 20 require only “transmitting” or “receiving”.     	With respect to Claim 13, Examiner interprets “/” as “or”.  Accordingly, for purposes of examination, Claim 13 adds “artificial intelligence [] functionality” or “machine learning functionality”.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14, 17 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 1, said Claim recites “each of the plurality of components wirelessly in communication to function as the payload”.  Examiner questions to what each component is wirelessly in communication with.  Applicant must particularly claim its invention.  For purposes of examination, Examiner assumes that each component of the plurality of components is in wireless communication with each other component of the plurality of components. (See Applicant’s Specification, para [0007] & Claim 15).
As per Claim 3, Applicant introduces “a function/analysis component” followed by just “analyzing the data recorded by the data monitoring and recording sensor”.  In this vein, Examiner questions whether any “function” is being performed by the “function/analysis component”.  Here, upon review of the disclosure, Applicant indicates “the data processing component 14B may transmit the processed data to the function/analysis component 14C….  The function/analysis component 14C may perform any functions/analysis of the data.”  (Applicant’s Specification, para [0024], emphasis added).  Accordingly, Examiner questions: (i) whether the “function” is only the “analyzing”, and (ii) whether Applicant intended “analyzing the data processed by the data monitoring and recording sensor”.  Applicant must particularly claim its invention.
As per Claim 11, “the local payload” lacks antecedence.  Here, Claim 7 upon which Claim 11 depends, merely introduces “data signals”.  Further, “local payload” causes confusion given Applicant’s current use of “payload”.
As per Claim 13, “the artificial intelligence/machine learning units” lacks clear antecedence.  Here, Claim 7 indicates that “each PNCI” comprises “an artificial intelligence/machine learning unit” and Claim 5 indicates that “each of the plurality of components comprises a [PNCI]”.  Accordingly, Examiner questions whether “the artificial intelligence/machine learning units” of Claim 13 is referring to a specific subset or all of the possible artificial intelligence/machine learning units (e.g., compare Claim 14 which indicates “all of”).  One should not be left to guess what Applicant intended to claim.  Similar to the minor objection to Claim 14 above, appropriate clarifying amendments may be necessary to avoid ambiguity. 
As per Claim 17, Examiner respectfully points Applicant to Claim 3 above.
As per Claim 20, Examiner respectfully points Applicant to Claim 11 above. 
As per Claims 2, 4-10, 12, and 14, said Claims are rejected by virtue of their dependency. 

  

    


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0123678 to Frolov et al. (hereinafter Frolov ‘678).
As per Claim 1, Frolov ‘678 teaches [a] payload transport system (e.g., FIG. 18 & para [0097], “airborne [] system”) as follows: 
First, Frolov ‘678 teaches a plurality of unmanned aerial vehicles (UAVs) (FIG. 21 & para [0101], “UAV fleet 2190” including UAV 21901, UAV 21902….UAV 2190N);
Next, Frolov ‘678 teaches wherein the payload is fractionated into a plurality of components (FIG. 21 & para [0101], “payload 2100 may [be] segmented into functional payload segments, which include payload control and management electronics 2110, ATU link equipment 2120 (e.g., ATU link module), ATA link equipment 2130 (e.g., ATA link module), ATG link equipment 2140 (e.g., ATG link module), ATT link equipment 2150 (e.g., ATT link module), and ATS link equipment 2160 (e.g., ATS link module)…Some or all of the functional payload segments may in turn be subdivided into smaller sections”);
Next, Frolov ‘678 teaches wherein each of the plurality of components is coupled to one of the plurality of UAVs (para [0102], “[t]he subdivided, smaller sections of the functional payload segments may be distributed and mounted onto the individual UAVs in the UAV fleet” & “some or all of the functional payload segments may be unequal and dissimilar in their physical and operational characteristics…the payload 2100 distribution across the UAV fleet [] may be uneven, so that at least some of the individual UAVs may differ from each other…allows some of the UAVs to be more specialized and potentially more efficient in performing one or more functions within the airborne [] system” & para [0110], “…specializations among different UAVs in a fleet may be reflected in their hardware, software, or both. On the hardware side, UAVs may differ in their…payload contents, payload design, or payload distribution…. On the software side, [UAVs] may differ in software content and the types of functions they specialize within the fleet.  Different UAV specializations may be attractive for optimization of the airborne node operations…”)
Next, Frolov ‘678 teaches each of the plurality of components wirelessly in communication (para [0103], “interconnection and communication between different sections of any segment of the payload located on different UAV platforms [] may be done wirelessly via ATA links”) to function as the payload (para [0105], “[a]lthough a distributed payload may be physically located on board of different airborne platforms [i.e., UAVs], from the network standpoint it still represents a single network component, e.g., a single node. [Users] interact with a whole UAV fleet and its communication payload, rather than individual components. [Users] see a single interface and a single system image, as if the distributed payload is a single entity, and consequently they are unable to distinguish its constituent parts, i.e., any subdivisions in the payload” & para [0080], “[t]he UAV fleet [] may provide the same capabilities for its [] users as [a] single UAV platform”).
As per Claim 5, Frolov ‘678 teaches [t]he payload transport system of Claim 1 above.
Further, Frolov ‘678 teaches wherein each of the plurality of components comprises a processing, networking, communication interface (PNCI) wirelessly interconnecting the plurality of components (FIG. 22 & para [0103], “airborne RF link equipment subsystem 2200… comprises parts and components that may be included in…ATA link equipment 2130” where the parts/components “include an antenna 2210, a power amplifier 22000, a transceiver 2230, and a baseband interface 2240” and each part “may be further subdivided into smaller sections…each one to be carried by an individual UAV”, e.g., For example: i) sections 22101, 22201, 22301, and 22401 may be combined into a single segment 21301 and mounted on board UAV 21901,  ii) sections 22102, 22202, 22302, and 22402 may be combined into a single segment 21302 and mounted on board UAV 21902, etc. and “interconnection and communication between different sections of any segment of the payload located on different UAV platforms (e.g., [21301 and 21302]) may be done wirelessly via ATA links”) to form a cluster network (FIG. 24 & para [0106], “communication channels dedicated to internal communications between individual UAVs…supported by the ATA link equipment [2130]” where an “ATA control channel 2410 serves the internal needs of the payload control module 2300, by providing fast, broadband communication links between control sections on different UAVs, i.e., cluster elements” & para [0107], “ATA control channels [2410] enable formation of an airborne local area network cluster, where the cluster elements include individual sections of the payload control module [2300]” & See FIG. 23 and FIG 21, i.e., payload control 2110 & para [0105], “payload control electronics internally manage and coordinate the operations of each payload component” using “computer cluster middleware” and “payload control module 2300 [includes] a task scheduler 2340…to manage available resources for all onboard subsystems, schedule and synchronize various tasks” where “[a]ll or some of the control modules may operate in parallel”).


As per Claim 6, Frolov ‘678 teaches [t]he payload transport system of Claim 1 above.
Further, Frolov ‘678 teaches wherein each of the plurality of components comprises a processing, networking, communication interface (PNCI) wirelessly interconnecting the plurality of components to form a cluster network with a common data bus.  (Here, Examiner points Applicant to the citations in Claim 5 above regarding said substantially similar recitations, e.g., common parts/components included in ATA link equipment 2130 section of each UAV 2190 that supports ATA control channel 2140 for payload control module 2300 to manage cluster network tasks).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov ‘678 in view of U.S. Patent Application Publication No. 2020/0354069 to Zhao et al. (hereinafter Zhao ‘069).
	As per Claim 2, Frolov ‘678 teaches [t]he payload transport system of Claim 1 above.
	Further, Frolov ‘678 teaches [wherein the plurality of components comprises:] a communication component connecting the plurality of UAVs to a core network. (FIG. 21 & paras [0101]-[0102], e.g., functional payload sections ATA link equipment 21301, ATG link equipment 21401, and ATT link equipment 21501, corresponding to functional payload segments ATA link equipment 2130, ATG link equipment 2140, and ATT link equipment 2150, respectively, mounted on UAV 21901 of UAV Fleet 2190 & FIG. 18 & para [0097] i.e., ATG link 1815 connecting UAV fleet 1820 to gateway base station 1810 and ATA links 1825 connecting UAV platforms 18301-1830N to each other “to relay communications in the system” & FIG. 19 & para [0099], i.e., ATT link 1945 connecting UAV fleet 1920 to terrestrial wireless cellular network 1940 and ATG link 1915 connecting UAV fleet 1920 to wired broadband network 1950 via ground station 1910 and broadband wired link 1955).     
However, Frolov ‘678 does not explicitly disclose wherein the plurality of components comprises: a data monitoring and recording sensor; OR a data processing unit processing data recorded by the data monitoring and recording sensor.  Regardless, Zhao ‘069 discloses a “control system 100 for a UAV” as including “an imaging subsystem 106” (para [0017]) that obtains “images or video footages using one or more imaging devices (e.g., cameras) 124”. (para [0021] & FIG. 4, i.e., on a single UAV).  Here, Zhao ‘069 evidences that an “imaging device 124”, e.g., camera, includes “an image sensor” (para [0023], i.e., a data monitoring and recording sensor).  Further, Zhao ‘069 evidences that “the images or video footages captured by [the] imaging device 124 may be in a data format that requires further processing (e.g., data obtained…may need to be converted to a displayable format)” (para [0023]).  In this vein, Zhao ‘069 evidences that such “images or video footages…may be provided to [the] imaging subsystem 106 for additional processing (e.g., filtering, resizing, downscaling, noise reduction, sharpening, etc.)”. (para [0023] & para [0039], imaging subsystem including “processor 342”, i.e., a data processing unit).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Frolov ‘678 to include wherein the plurality of components comprises: a data monitoring and recording sensor; AND a data processing unit processing data recorded by the data monitoring and recording sensor.  Here, Zhao ‘069 evidences such components known image-related payload components resident on a single UAV.  In this vein, Frolov ‘678 teaches, as an improvement, that known communication-related payload components (e.g., paras [0069]-[0070], [0101], etc.), contrary to “conventional wisdom…to use a single UAV” (para [0082]), may be “split[] into smaller constituent parts” to distribute the communication-related payload components “among different UAVs in [an] airborne system” (para [0072]).  Accordingly, in view of Frolov’s ‘678 teachings, Zhao’s ‘069 image-related payload components may be similarly split into smaller constituent parts and distributed amongst a number of UAVs in an improved airborne system with predictable results.  One would have done so for a number of reasons including: “[t]he combined power and weight requirements of [] a payload may be too demanding, excessive, and overwhelming for a single UAV platform” (Frolov ‘678, para [0072]), “[a]n airframe should have available areas and compartments for payload placement and attachment” (Frolov ‘678, para [0070]), “[d]istribution of the payload increases system's redundancy, lowers its costs, and simplifies maintenance” and “[u]neven distribution may help optimize payload performance, minimize overall power consumption, and increase the system's capabilities” (Frolov ‘678, para [0073]), a “UAV fleet [] may provide the same capabilities for its end users as [a] single UAV platform” (Frolov ‘678, para [0080]), “it is easier and cheaper to design, manufacture, and operate smaller UAVs” (Frolov ‘678, para [0082]), “the distributed payload approach increases system reliability and introduces built-in redundancy” (Frolov ‘678, para [0083]), etc.
	As per Claim 3, Frolov ‘678, as modified, teaches [t]he payload transport system of Claim 2 above.  However, Frolov ‘678 does not explicitly disclose wherein the plurality of components comprises a function/analysis component analyzing the data recorded by the data monitoring and recording sensor.  Regardless, Zhao ‘069 discloses its “control system 100 for a UAV” as further including “a vision subsystem 104” (para [0017]).  In this vein, Zhao ‘069 evidences that “images or footages captured by imaging device 124” (e.g., after “additional processing (e.g., filtering, resizing, downscaling, noise reduction, sharpening, etc.)” by an imaging subsystem 106) may be “provided to [the] vision subsystem 104”. (para [0023]).  In particular, the vision subsystem 104 “may utilize the images or video footages to generate a visual representation of the environment surrounding the UAV” and “may process the visual representation using one or more image recognition or computer vision processes to detect recognizable objects” (para [0021] & para [0037], vision subsystem including “processor 332”, i.e., a function/analysis component).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Frolov ‘678 to include wherein the plurality of components comprises a function/analysis component analyzing the data recorded by the data monitoring and recording sensor.  Here, Zhao ‘069 evidences such a component as a further known image-related payload component resident on a single UAV.  In this vein, Frolov ‘678 teaches, as an improvement, that known communication-related payload components (e.g., paras [0069]-[0070], [0101], etc.), contrary to “conventional wisdom…to use a single UAV” (para [0082]), may be “split[] into smaller constituent parts” to distribute the communication-related payload components “among different UAVs in [an] airborne system” (para [0072]).  Accordingly, in view of Frolov’s ‘678 teachings, Zhao’s ‘069 image-related payload components may be similarly split into smaller constituent parts and distributed amongst a number of UAVs in an improved airborne system with predictable results.  One would have done so for a number of reasons including: “[t]he combined power and weight requirements of [] a payload may be too demanding, excessive, and overwhelming for a single UAV platform” (Frolov ‘678, para [0072]), “[a]n airframe should have available areas and compartments for payload placement and attachment” (Frolov ‘678, para [0070]), “[d]istribution of the payload increases system's redundancy, lowers its costs, and simplifies maintenance” and “[u]neven distribution may help optimize payload performance, minimize overall power consumption, and increase the system's capabilities” (Frolov ‘678, para [0073]), a “UAV fleet [] may provide the same capabilities for its end users as [a] single UAV platform” (Frolov ‘678, para [0080]), “it is easier and cheaper to design, manufacture, and operate smaller UAVs” (Frolov ‘678, para [0082]), “the distributed payload approach increases system reliability and introduces built-in redundancy” (Frolov ‘678, para [0083]), etc.
As per Claim 4, Frolov ‘678, as modified, teaches [t]he payload transport system of Claim 2 above.  However, Frolov ‘678 does not explicitly disclose wherein the plurality of components comprises an environmental sensor providing navigation data to the plurality of UAVs.  Regardless, Zhao ‘069 discloses its “control system 100 for a UAV” as further including “a flight control subsystem 102” (para [0017]) that “communicate[s] with a positioning system (e.g., a global navigation satellite system, or GNSS) 112…a barometer 114, [and] an inertial measurement unit (IMU) 116” to “control movement of the UAV” (para [0018]) and that “communicate[s] with a vision subsystem 104…to determine a flight path (or make adjustments to an existing flight path)”. (para [0019]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Frolov ‘678 to include wherein the plurality of components comprises an environmental sensor providing navigation data to the plurality of UAVs.  Here, Zhao ‘069 evidences such components as known navigation-related payload components resident on a single UAV.  In this vein, Frolov ‘678 teaches, as an improvement, that known communication-related payload components (e.g., paras [0069]-[0070], [0101], etc.), contrary to “conventional wisdom…to use a single UAV” (para [0082]), may be “split[] into smaller constituent parts” to distribute the communication-related payload components “among different UAVs in [an] airborne system” (para [0072]).  Accordingly, in view of Frolov’s ‘678 teachings, Zhao’s ‘069 navigation-related payload components may be similarly split into smaller constituent parts and distributed amongst a number of UAVs in an improved airborne system with predictable results.  One would have done so for a number of reasons including: “[t]he combined power and weight requirements of [] a payload may be too demanding, excessive, and overwhelming for a single UAV platform” (Frolov ‘678, para [0072]), “[a]n airframe should have available areas and compartments for payload placement and attachment” (Frolov ‘678, para [0070]), “[d]istribution of the payload increases system's redundancy, lowers its costs, and simplifies maintenance” and “[u]neven distribution may help optimize payload performance, minimize overall power consumption, and increase the system's capabilities” (Frolov ‘678, para [0073]), a “UAV fleet [] may provide the same capabilities for its end users as [a] single UAV platform” (Frolov ‘678, para [0080]), “it is easier and cheaper to design, manufacture, and operate smaller UAVs” (Frolov ‘678, para [0082]), “the distributed payload approach increases system reliability and introduces built-in redundancy” (Frolov ‘678, para [0083]), etc.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov ‘678 in view of U.S. Patent Application Publication No. 2019/0280408 to Haba et al. (hereinafter Haba ‘408).
As per Claim 7, Frolov ‘678 teaches [t]he payload transport system of Claim 5 above.
Further, Frolov ‘678 teaches wherein each PNCI comprises: a wireless communicating and routing unit transmitting and receiving data signals between the plurality of components; (Here, Examiner points Applicant to the citations in Claim 5 above regarding said recitations., e.g., FIG. 22 & para [0103], “airborne RF link equipment subsystem 2200… comprises parts and components that may be included in…ATA link equipment 2130” where the parts/components “include an antenna 2210, a power amplifier 22000, a transceiver 2230, and a baseband interface 2240” and FIG. 24 & para [0106], “communication channels dedicated to internal communications between individual UAVs…supported by the ATA link equipment [2130]” where an “ATA control channel 2410 serves the internal needs of the payload control module 2300, by providing fast, broadband communication links between control sections on different UAVs, i.e., cluster elements”);
However, Frolov ‘678 does not explicitly disclose [wherein each PNCI comprises] an artificial intelligence/machine learning unit.  Regardless, Frolov ‘678 does disclose its “payload control module 2300 [a including] a task scheduler 2340”.  (FIG. 23 & FIG. 21, i.e., payload control 2110 & para [0105]).  More specifically, the “task scheduler 2340 [is] used to manage available resources for all onboard subsystems, schedule and synchronize various tasks, and provide statistical analysis and prediction for future resource allocations” (para [0105]).  In this vein, Haba ‘408 discloses “configurable machine learning assemblies to be used onboard [] drones” to “provide smart functions, such as recognizing [] visual objects in images or a live camera feed [or] perform autonomous decision-making…” (para [0032], emphasis added).  In particular, “core components 500” of a “core module 102” (para [0051]) of the machine learning assembly include “at least one processing unit 502, a memory 504, and data storage 506” wherein a “neural network 508 resides in, or is associated with at least a component of the processing unit 502” (para [0052] & FIG. 5).  More specifically, the neural network 508 processes [sensor] input data 51 via one or more machine learning functions or other artificial neural network techniques, and produces executive output data 512 (para [0053] & para [0043], sensors modules 202 include “attachable systems” such as “an imaging system”, an “environment system”, “a location & orientation system”, etc.).  Here, Haba ‘408 teaches that functions and algorithms of its neural network 508 “can be scaled to accomplish complex tasks while at the same time achiev[e] low power consumption levels that make mobile and remote implementations feasible” (para [0054]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Frolov ‘678 to include [wherein each PNCI comprises] an artificial intelligence/machine learning unit.  Incorporating Haba’s ‘408 “core components 500” (i.e., “neural network 508  in processing unit 502, data storage 506, etc.) into a control section of Frolov’s ‘678 “payload control module 2300” leads to expected results (e.g., decision making and/or prediction ability of Frolov’s ‘678 task scheduler 2340 improved with low power consumption).  Haba ‘408 contemplates that “there has been increasing interest in applying machine learning applications to more tasks” (Haba ‘408, para [0002]).  Similar to Frolov ‘678 (e.g., component distribution), Haba’s ‘408 machine learning assembly is flexible/adaptable with desired system design (Haba ‘408, paras [0036], [0055], [0061], etc.).  
As per Claim 8, Frolov ‘678, as modified, teaches [t]he payload transport system of Claim 7 above.  However, Frolov ‘678 does not explicitly disclose wherein each of PNCI comprises a processing and storage unit.  (Here, Examiner points Applicant to the citations and rationale in Claim 7 above regarding said substantially similar recitations., i.e., “core module 102” includes  “at least one processing unit 502…and data storage 506”).
As per Claim 9, Frolov ‘678, as modified, teaches [t]he payload transport system of Claim 7 above.  Further, Frolov ‘678 teaches wherein the wireless communicating and routing unit is a multi-mode wireless communication having a first communication link for transmitting and receiving high bandwidth data signals and a second communication link for transmitting and receiving data signals for network management. (para [0106], “communication channels dedicated to internal communications between individual UAVs” where “a channel (or multiple such channels) may be supported by the ATA link equipment” and “ATA link equipment may be [] subdivided into two segments…an ATA control channel 2410 [i.e., second link] and an ATA relay channel [i.e., first link]” where the “ATA control channel…provid[es] fast, broadband communications links between control sections on different UAVs” and “enables the distributed computing operation” and the “ATA relay channel 2420 serves as a conduit for all [] network traffic…which includes…data transfers,…video and radio streaming…” where “the ATA relay channel 2420 may require a substantially broader communication bandwidth than the ATA control channel 2410” where the two channels may use “different types of ATA links” such as “radio links for the ATA control channel and FSO links for the ATA relay channel” & para [0093], “communication subsystem 1500 for establishing ATA links between individual UAVs” where “the communication subsystem 1500 is used to communicate, exchange data, and relay signals between two or more [UAVs]” via “wireless connections” & para [0094], an ATA link “may be an RF link at any available open band or frequency, which can be established and supported by a directional RF antenna” or the ATA link “may be established using a free-space optical (FSO) communication system” which uses “a communication grade laser and a high bit-rate optical receiver” to “enable[] very high bandwidth ATA links”).   
As per Claim 10, Frolov ‘678, as modified, teaches [t]he payload transport system of Claim 9 above.  Further, Frolov ‘678 teaches wherein the second communication link transmits and receives location discovery, ranging and synchronization data (para [0093], “the communication subsystem 1500 is used to communicate, exchange data, and relay signals between two or more [UAVs]” & para [0095], “[d]ue to respective motion of the aircraft with respect to each other, some or all ATA links may require continuous active tracking and/or realignment” & para [0116], “UAVs may fly together synchronously… simplifies ATA link maintenance and payload synchronization across the fleet”).
As per Claim 11, Frolov ‘678, as modified, teaches [t]he payload transport system of Claim 7 above.  Further, Frolov ‘678 teaches wherein the wireless communicating and routing unit is a multi-mode wireless communication having a wideband channel greater than 1 Gbps to transmit/receive high bandwidth data of the local payload and a UWB channel for transmitting/receiving network management signal.  (Here, Examiner points Applicant to the citations in Claim 9 above regarding said substantially similar recitations, e.g., para [0106], “radio links for the ATA control channel and FSO links for the ATA relay channel” including “RF link at any available open band or frequency”, e.g., UWB, and “FSO…enables very high bandwidth ATA links, up to 40 Gbit/sec per a single channel”)
As per Claim 12, Frolov ‘678, as modified, teaches [t]he payload transport system of Claim 11 above.  However, Frolov ‘678 does not explicitly disclose wherein the wideband channel is dual bands.  Regardless, Frolov ‘678 discloses “communication channels dedicated to internal communications between individual UAVs” (para [0106]).  In this vein, Frolov ‘678 teaches that “ATA communication equipment” may include an “FSO communication system that enables very high bandwidth ATA links, up to 40 Gbit/sec per [] channel” (para [0093], i.e., wideband).  Here, Frolov ‘678 explicitly suggests that “a channel (or multiple channels) may be supported by the ATA link equipment” (para [0106], emphasis added).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Frolov ‘678 to include wherein the wideband channel is dual bands.  One is expected to use known communication systems according to their known abilities.  Frolov ‘678 suggests that “new frequency bands and communication capabilities may be added by incorporating additional UAVs with specialized equipment and functionality” (para [0113]).  

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov ‘678 and Haba ‘408, as applied herein, and further in view of U.S. Patent Application Publication No. 2017/0220037 to Berestov et al. (hereinafter Berestov ‘037).
As per Claim 13, Frolov ‘678, as modified, teaches [t]he payload transport system of Claim 7 above.  However, Frolov ‘678 does not explicitly disclose wherein artificial intelligence/machine learning functionality is decentralized and distributed between a plurality of the artificial intelligence/machine learning units.  Regardless, Frolov ‘678 clearly establishes the concept of segmenting a payload into “functional payload segments” wherein “[s]ome or all of the functional payload segments may in turn be subdivided into smaller sections” and distributed to “individual UAVs in the UAV fleet” (paras [0101]-[0102]).  In this vein, Berestov ‘037 discloses a system including “a plurality of UAVs 102” in wireless communication (paras [0118], [0120] & FIG. 4A), wherein “a first UAV 102a may be configured to communicate control information to the one or more other UAVs 102b to 102d.” (para [0123]).  In one aspect, the “first UAV 102a may…dynamically determine a processing mode [to perform a task where the] processing mode may correspond to a distributed processing mode, [a] centralized processing mode, or a clustered processing mode [and wherein the] first UAV 102a may dynamically determine the processing mode, based on the state of the computational resources [including] the computational bandwidth, the memory availability, and/or the battery level of the plurality of the UAVs 102” (para [0126] & see para [0128])).  Here, the “distributed processing mode may comprise sharing of load between the [plurality] of UAVs 102” and “improve an overall performance” (para [0127] & see para [0128]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Frolov ‘678 to include wherein artificial intelligence/machine learning functionality is decentralized and distributed between a plurality of the artificial intelligence/machine learning units.  Here, in view of Frolov’s ‘678 teachings, distributing/segmenting a further system function (i.e., artificial intelligence/ machine learning functionality) to individual UAVs in the UAV fleet leads to expected results.  Further in view of Berestov ‘037, dynamically redistributing tasks (i.e., artificial intelligence/ machine learning functionality),  amongst available UAVs based on the state of computational resources leads to expected results (i.e., redistribution of processing to realize performance improvements).  Here, Frolov ‘678 contemplates a “task scheduler 2340…to manage available resources for all onboard subsystems [and] schedule and synchronize various tasks” (para [0105]) and appreciates an “airborne node technology [that is] flexible, adjustable, and reconfigurable” where “the same UAV may be able to perform different functions” using “multi-purpose payload modules, sections, and general subsystems” (paras [0113] & [0112], e.g., master/slave platform configuration).  One is expected to apply known optimization methods (e.g., decentralization) according to their known abilities. 
As per Claim 14, Frolov ‘678, as modified, teaches [t]he payload transport system of Claim 8 above.  However, Frolov ‘678 does not explicitly disclose wherein processing of data is decentralized and distributed between all of the processing and storage units.  (Here, Examiner points Applicant to the citations and rationale in Claim 13 above regarding said substantially similar recitations, i.e., computational resources including computational bandwidth, i.e., processing units, the memory availability, i.e., storage units & Berestov ‘037, para [0128], i.e., alternative computational resources utilized).
As per Claim 15, Frolov ‘678 as modified teaches [a] payload transport system comprising: a plurality of unmanned aerial vehicles (UAVs); wherein the payload is fractionated into a plurality of components wherein each of the plurality of components is coupled to one of the plurality of UAVs, each of the plurality of components is wirelessly in communication with one another to form a network and to function as the payload, wherein tasks of at least one of the components is decentralized and distributed between multiple components; wherein each of the plurality of components comprises a processing, networking, communication interface (PNCI) wirelessly interconnecting the plurality of components to form a cluster network, wherein each PNCI comprises: a wireless communicating and routing unit transmitting and receiving data signals between the plurality of components; an artificial intelligence/machine learning unit; and a processing and storage unit.  (Here, Examiner points Applicant to the citations and rationale in Claims 1, 5, 7, 8 and 14 above regarding said substantially similar recitations). 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov ‘678, in view of Haba ‘408, Berestov ‘037, and Zhao ‘069, as applied herein. 
	As per Claim 16, Frolov ‘678, as modified, teaches [t]he payload transport system of Claim 15 above.  However, Frolov ‘678 does not explicitly disclose wherein the plurality of components comprises: a data monitoring and recording sensor; a data processing unit processing data recorded by the data monitoring and recording sensor; and a communication component connecting the plurality of UAVs to a core network. (Here, Examiner points Applicant to the citations and rationale in Claim 2 above regarding said substantially similar recitations).
 	As per Claim 17, Frolov ‘678, as modified, teaches [t]he payload transport system of Claim 16 above.  However, Frolov ‘678 does not explicitly disclose wherein the plurality of components comprises a function/analysis component analyzing the data recorded by the data monitoring and recording sensor. (Here, Examiner points Applicant to the citations and rationale in Claim 3 above regarding said substantially similar recitations).
	 As per Claim 18, Frolov ‘678, as modified, teaches [t]he payload transport system of Claim 17 above.  However, Frolov ‘678 does not explicitly disclose wherein the plurality of components comprises an environmental sensor providing navigation data to the plurality of UAVs. (Here, Examiner points Applicant to the citations and rationale in Claim 4 above regarding said substantially similar recitations). 
As per Claim 19, Frolov ‘678, as modified, teaches [t]he payload transport system of Claim 16 above.  Further, Frolov ‘678 teaches wherein the wireless communicating and routing unit is a multi-mode wireless communication having a first communication link for transmitting and receiving high bandwidth data signals and a second communication link for transmitting and receiving data signals for network management.  (Here, Examiner points Applicant to the citations in Claim 9 above regarding said substantially similar recitations).
 As per Claim 20, Frolov ‘678, as modified, teaches [t]he payload transport system of Claim 16 above.  Further, Frolov ‘678 teaches wherein the wireless communicating and routing unit is a multi-mode wireless communication having a wideband channel greater than 1 Gbps to transmit/receive high bandwidth data of the local payload and a UWB channel for transmitting/receiving network management signal. (Here, Examiner points Applicant to the citations in Claim 11 above regarding said substantially similar recitations. 

Conclusion
The following prior art, made of record but not currently relied upon, is considered pertinent to applicant's disclosure:  U.S. Patent Application Publication No. 2017/0021946 to Weller et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        

/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665